Citation Nr: 0933221	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-38 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board previously remanded this matter in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board regrets the additional delay to the Veteran, 
further development is necessary.

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service- 
connected disability, or when aggravation of a nonservice-
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that service connection is currently in 
effect for hepatitis.  In an April 2008 statement, the 
Veteran indicated that a physician told him that "gout could 
have started from hepatitis."  The Veteran stated that a 
physician told him that hepatitis caused gout to travel to 
his knees and ankles.  The Veteran's statement raises a 
theory of entitlement to service connection for the claimed 
disabilities on a secondary basis.  The RO has adjudicated 
the Veteran's claims on a direct basis but has not yet 
adjudicated the claims based upon a theory of secondary 
service connection.    

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Veteran has not been afforded a VA examination for the 
claimed disabilities.
The Board finds that a VA examination is necessary to 
determine whether claimed disabilities are related to service 
or to a service-connected disability.  The RO should then 
readjudicate the Veteran's claims under both a direct and 
secondary theory of entitlement. 

The Board notes that the Veteran has been provided with VCAA 
notice pertaining to direct service connection.  The Veteran 
has not has not been provided with notice of the requirements 
of secondary service connection as the secondary theory of 
entitlement was advanced after the Veteran's claim was 
certified to the Board.  On remand, the Veteran should be 
provided with notice of the information and evidence 
necessary to establish entitlement to service connection on a 
secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
advising him of the evidence necessary to 
substantiate his claims for service 
connection on a secondary basis.  This 
letter should advise the Veteran of what 
information and evidence VA will assist 
him in obtaining and what information and 
evidence VA will attempt to obtain on his 
behalf.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his claimed gout, low back 
and ankle conditions.  The claims file 
should be forwarded to the examiner in 
conjunction with the examination, and the 
examination report should indicate that 
the claims file was reviewed.  

3.  The examiner should indicate whether 
the Veteran currently has gout.  The 
examiner should answer the following 
questions:

a.  Is gout at least as likely as not 
(50 percent or greater likelihood) 
related to service?  The examiner 
should provide a rationale for the 
opinion. 

b.  Is gout at least as likely as not 
proximately caused by, or due to, 
service-connected hepatitis C?  The 
examiner should provide a rationale for 
the opinion.
    
c.  The examiner should also state 
whether gout is aggravated by hepatitis 
C.  The examiner should provide a 
rationale for the opinion.    
 
4.  The examiner should diagnose any 
current disability of the  right ankle.  
The examiner should answer the following 
questions:

a.  Is a current right ankle disability 
at least as likely as not (50 percent 
or greater likelihood) related to 
service?  The examiner should provide a 
rationale for the opinion.

b.  If the examiner determines that 
gout is causally related to hepatitis 
C, the examiner should state whether a 
current right ankle disability is at 
least as likely as not proximately 
caused by, or due to, or aggravated by 
gout.  The examiner should provide a 
rationale for the opinion.  

5.  The examiner should diagnose any low 
back disability.  The examiner should 
answer the following questions:

a.  Is a current low back disability at 
least as likely as not related to 
service?  Please provide a detailed 
rationale for the opinion.

b.  If the examiner determines that 
gout is causally related to hepatitis 
C, the examiner should state whether a 
current right ankle disability is at 
least as likely as not proximately 
caused by, or due to, or aggravated by 
gout.    

6.  Thereafter, the RO should readjudicate 
the claims on appeal, on both a direct and 
secondary basis, based on all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




